EXHIBIT 10.01

Seventh Amendment to Credit and Security Agreement

This Seventh Amendment to Credit and Security Agreement (herein, the
“Amendment”) is entered into as of September 28, 2016 (the “Effective Date”),
among Martin Marietta Funding LLC, a Delaware limited liability company
(“Borrower”), Martin Marietta Materials, Inc., a North Carolina corporation, as
initial Servicer (the “Servicer”), each commercial paper conduit and financial
institution from time to time a party to the Credit and Security Agreement (as
defined below) as lenders (the “Lenders”), and SunTrust Bank (“SunTrust”), a
Georgia banking corporation, in its capacity as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

Preliminary Statements

Whereas, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security
Agreement”).  All capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Credit and Security
Agreement;

Whereas, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders (including the New Lender (as defined below)) agree to
amend the Credit and Security Agreement and the Administrative Agent and the
Lenders are willing to do so under the terms and conditions set forth in this
Amendment;

Whereas, the Borrower has requested that the Administrative Agent and the
Lenders consent to an increase in the Facility Limit to be effected by the
addition of The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch (“BTMU”) as
a Lender (the “New Lender”); and

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be amended as follows:

1.1.Section 3.1(k) of the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as follows:

(k)Investment Company, Etc.  The Borrower is not (i) an “investment company” or
a company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (ii)
a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of 1956,
as amended, and the applicable rules and regulations thereunder, or (iii)
subject to any regulatory scheme

 

--------------------------------------------------------------------------------

which restricts its ability to incur debt.  In determining that the Borrower is
not a covered fund, the Borrower is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act. 

1.2.Subclause (iii) of clause (g) of Section 7.1 of the Credit and Security
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

(iii)The average of the Dilution Ratios for the three months then most recently
ended shall exceed 2.00%; or

1.3.The first paragraph of Section 8.6(b) of the Credit and Security Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 1.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 8.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 8.6(a), or if any Lender is (x) a Defaulting Lender, (y) a
Non‑Consenting Lender or (z) a Conduit Lender whose applicable Interest Rate is
the CP Rate, which CP Rate at any time exceeds the Eurodollar Rate by 0.15%,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Article X), all of its interests, rights (other
than its existing rights to payments pursuant to Section 8.3 or Section 8.5) and
obligations under this Agreement and the related Transaction Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

1.4.The defined terms “Dilution Horizon Ratio”, “Eurodollar Rate”, “Facility
Termination Date” and “Fee Letter” appearing in Exhibit I to the Credit and
Security Agreement are hereby amended and restated in their respective
entireties and as so amended and restated shall read as follows:

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the Credit Sales generated by the Seller or
the Originators during the two most recent Calculation Periods (or such other
number of Calculation Periods (or portions thereof) as may be reasonably
determined by

2

--------------------------------------------------------------------------------

the Administrative Agent with the consent of, or at the direction of, the
Required Lenders based on results following a Review), by (b) the Net
Receivables Balance as of such Cut-Off Date.

“Eurodollar Rate” means, on any day during the applicable Interest Period, the
rate per annum equal to (i) the London interbank offered rate administered by
ICE Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for U.S. dollar deposits for a period of one month
as reported on the Reuters Screen LIBOR01 Page or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars, as of
11:00 a.m. (London time) on the day that is two Business Days prior to the first
day of each Calculation Period (the “Rate Setting Date”) (or if not so reported,
then as determined by the Administrative Agent from another recognized source
for London interbank quotation), in each case, changing on the next occurring
Rate Setting Date (the “One-Month LIBOR Rate”) divided by (ii) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to one-month periods.  Notwithstanding the
foregoing, at no time shall the Eurodollar Rate be less than 0.00%.

“Facility Termination Date” means the earlier of (i) September 27, 2017, and
(ii) the Amortization Date.

“Fee Letter” means that certain Second Amended and Restated Fee Letter dated as
of September 28, 2016 by and among the Borrower, the Administrative Agent and
the Lenders, as the same may be amended, restated or otherwise modified from
time to time.

1.5.The defined term “Investment Company Act” is hereby added to Exhibit I to
the Credit and Security Agreement in the appropriate alphabetical sequence and
as so added shall read as follows:

“Investment Company Act” has the meaning set forth in Section 3.1(k) hereof.

1.6.Schedule A to the Credit and Security Agreement is hereby amended and
restated in its entirety and as so amended and restated shall read as set forth
on Schedule A attached hereto.

3

--------------------------------------------------------------------------------

Section 2.

Conditions Precedent.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1.The Borrower, the Servicer, the Lenders (including the New Lender) and the
Administrative Agent shall have executed and delivered this Amendment.

2.2.The Borrower shall have delivered, in form and substance satisfactory to the
Administrative Agent, resolutions of the board of directors or other governing
body of the Borrower authorizing the increase of the Facility Limit as set forth
in this Amendment and all other documents evidencing necessary corporate action
(including shareholder consents) and government approvals.

2.3.The Administrative Agent shall have received an executed copy of the Second
Amended and Restated Fee Letter, dated as of the date hereof, by and among the
Borrower, the Administrative Agent and the Lenders (including the New Lender),
as the same may be amended, restated or otherwise modified from time to time
(the “Second Amended and Restated Fee Letter”).

2.4.The Lenders (including the New Lender) shall have received all fees due and
payable under the Second Amended and Restated Fee Letter.

2.5.The Borrower shall have delivered a Note payable to BTMU.

2.6.The Administrative Agent shall have received (i) an opinion of legal counsel
for the Borrower reasonably acceptable to the Administrative Agent covering
general corporate and enforceability matters and (ii) reliance letters from
legal counsel of the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent, consenting to the New Lender’s reliance on the
opinions issued in connection with the Credit and Security Agreement.

2.7.Such other documents and instruments incident to the execution and delivery
of this Amendment, in a form reasonably satisfactory to the Administrative Agent
and its counsel, as may be reasonably requested by the Administrative Agent.

Section 3.

Joinder of New Lender.

(a)The New Lender hereby confirms that it has received a copy of the Transaction
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit and Security
Agreement as a condition to the making of the Advances and other extensions of
credit thereunder.  The New Lender acknowledges and agrees that it has made and
will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit and Security Agreement.  The New Lender further
acknowledges and agrees that the Administrative Agent has

4

--------------------------------------------------------------------------------

not made any representations or warranties about the creditworthiness of the
Borrower or any other party to the Credit and Security Agreement or any other
Transaction Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit and Security Agreement or any other Transaction
Document or the value of any security therefor.

(b)Except as otherwise provided in the Credit and Security Agreement, effective
as of the date hereof, the New Lender (i) shall be deemed automatically to have
become a party to the Credit and Security Agreement and have all the rights and
obligations of a “Lender” under the Credit and Security Agreement as if it were
an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit and Security Agreement as if it were an
original signatory thereto.

(c)SunTrust, PNC Bank, National Association and Regions Bank (collectively, the
“Continuing Lenders”) and the New Lender each agree to make such purchases and
sales of interests in the Advances outstanding on the Effective Date between
themselves so that each Continuing Lender and the New Lender is then holding its
relevant Percentage of outstanding Advances based on their Commitments as in
effect after giving effect hereto (such purchases and sales shall be arranged
through the Administrative Agent and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith), with all subsequent extensions of
credit under this Agreement to be made in accordance with the respective
Commitments of the Lenders from time to time party to this Agreement as provided
herein.

Section 4.

Representations and Warranties.

In order to induce the Lenders (including the New Lender) to execute and deliver
this Amendment, each of the Borrower and the Servicer hereby represent to the
Lenders (including the New Lender) that as of the date hereof (a) the
representations and warranties set forth in Article III of the Credit and
Security Agreement are and shall be and remain true and correct in all material
respects (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall remain true and correct in all material respects as of such earlier date)
and (b) each of the Borrower and the Servicer is in material compliance with the
terms and conditions of the Credit and Security Agreement and no event has
occurred and is continuing that would constitute an Amortization Event or a
Potential Amortization Event under the Credit and Security Agreement or shall
result after giving effect to this Amendment.






5

--------------------------------------------------------------------------------

Section 5.

Miscellaneous.

5.1.The Borrower hereby acknowledges and agrees that the Liens created and
provided for by the Transaction Documents continue to secure, among other
things, the Aggregate Unpaids and the performance of all of the Borrower’s
obligations under the Transaction Documents and the Credit and Security
Agreement as amended hereby; and the Transaction Documents and the rights and
remedies of the Lenders (including the New Lender) thereunder, the obligations
of each of the Borrower and Servicer thereunder, and the Liens created and
provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby.  Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Transaction Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.

5.2.Except as specifically amended herein, the Credit and Security Agreement
shall continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit and
Security Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit and Security Agreement, any
reference in any of such items to the Credit and Security Agreement being
sufficient to refer to the Credit and Security Agreement as amended hereby.

5.3.Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and expenses of counsel for the Administrative Agent.

5.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.

[Signature Page to Follow]

 

6

--------------------------------------------------------------------------------

 

This Seventh Amendment to Credit and Security Agreement is entered into as of
the date and year first above written.

Martin Marietta Funding LLC, as Borrower

 

By:  _______/s/ Roselyn Bar



 

Name:   _______Roselyn Bar



 

Title:  ___ VP and Secretary



Martin Marietta Materials, Inc., as the Servicer

 

By:  _______/s/ C. Howard Nye



 

Name:   _______ C. Howard Nye



 

Title:  ___ Chairman, President & CEO



Accepted and agreed to.

SunTrust Bank,

 



individually as a Lender and as Administrative Agent

 

By:  _______/s/ Emily Shields



 

Name:   _______Emily Shields



 

Title:  ___ First Vice President






 

--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

 

By:  _______/s/ Eric Bruno



 

Name:   _______Eric Bruno



 

Title:  ___ Senior Vice President



 

 



Address:

 

PNC Bank, National Association

225 Fifth Avenue

4th Floor

Pittsburgh, PA 15222

Attention: Jessica Kennedy

Telephone: (412) 467-1539

Fax: (412) 705-1225

Email: Jessica_Kennedy@pnc.com

 

With a copy to:

 

PNC Bank, National Association

1600 Market Street

21st Floor

Philadelphia, PA 19103

Attention: Christopher Blaney

Telephone: (215) 585-7406

Fax: (215) 585-7374

Email: christopher.blaney@pnc.com




2

--------------------------------------------------------------------------------

Regions Bank, as a Lender

 

By:  _______/s/ Mark A. Kassis



 

Name:   _______ Mark A. Kassis



 

Title:  ___ Senior Vice President



 

 



Address:


Regions Bank

1180 West Peachtree Street NW

Suite 1000

Atlanta, GA 30309

Attention: Mark Kassis, Senior Vice President

Telephone: (404) 221-4366

Fax: (404) 221-4361

Email: Mark.kassis@regions.com

 

 



With a copy to

 

Regions Bank

1180 West Peachtree Street NW

Suite 1000

Atlanta, GA 30309

Attention: Linda Harris, Senior Vice President

Telephone: (404) 221-4354

Fax: (404) 221-4361

Email: Linda.Harris@regions.com

 

3

--------------------------------------------------------------------------------

 

The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch, as a Lender

 

By:  _______/s/ Richard Gregory Hurst



 

Name:   _______ Richard Gregory Hurst



 

Title:  ___ Managing Director



 

Address:


THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH

1221 Avenue of the Americas, 7th Floor

New York, New York 10020-1001

Attention:Securitization Group

Telephone No.:  (212) 782-6957

Telecopier No.:  (212) 782-6448

Email:securitization_reporting@us.mufg.jp

rhurst@us.mufg.jp

 

 

--------------------------------------------------------------------------------

 

Schedule A

Commitments

Lender

Commitment

SunTrust Bank

$100,000,000.00

PNC Bank, National Association

$75,000,000.00

Regions Bank

$75,000,000.00

The Bank of Tokyo-Mitsubishi UFJ, LTD., New York Branch

$50,000,000.00

Aggregate Commitment

$300,000,000.00

 

 